United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3654
                                   ___________

Texarkana Behavioral Associates, L.C., *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Western District of Arkansas.
Universal Health Services, Inc.,       *
                                       *    [UNPUBLISHED]
            Appellee.                  *
                                 ___________

                             Submitted: September 22, 2011
                                Filed: October 6, 2011
                                 ___________

Before MELLOY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       In this diversity-based action, Texarkana Behavioral Associates, L.C. (TBA)
appeals from the district court's1 adverse grant of summary judgment on its claims
under Arkansas law against Universal Health Services, Inc. for misappropriation of
trade secrets, breach of contract, and tortious interference with a contractual
relationship. TBA also appeals the district court's denial of TBA's motion to compel
discovery. After de novo review of the summary judgment decision, Mayer v.
Countrywide Home Loans, 647 F.3d 789, 791 (8th Cir. 2011), we affirm for the

      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
reasons discussed in the district court's order, Texarkana Behavioral Associates, L.C.
v. Universal Health Services, Inc., 748 F. Supp. 2d 1008 (W.D. Ark. 2010). See 8th
Cir. R. 47B. Additionally, for the reasons discussed in the district court's order, see id.,
we hold that the district court did not abuse its discretion in denying TBA's motion to
compel discovery. See Kilpatrick v. King, 499 F.3d 759, 766 (8th Cir. 2007) ("We
review the denial of a motion to compel discovery for gross abuse of discretion.").
                         ______________________________




                                            -2-